COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-13-00438-CV


IN THE INTEREST OF L.B.F., A
CHILD




                                    ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------

      We have     considered appellant’s “Notice of      Mediated   Settlement

Agreement and Agreed Motion to Remand For Entry.”

      The motion is GRANTED. We set aside without regard to the merits the

trial court’s judgment and remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreement.      See Tex. R. App. P.



      1
      See Tex. R. App. P. 47.4.
42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388

(Tex. 1995).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: March 27, 2014




                                    2